DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 11/30/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-21, 23-25, 27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (USP 8,377,863 B2), in view of Crotts et al (USP 7,316,819) and further in view both of Holm et al (US 2006/0105050 A1) and Ikeda et al (USP 8,377,995 B2).
Stern disclosed a pharmaceutical dosage form (tablet) for oral delivery of calcitonin comprising: (A) calcitonin; (B) a lauroyl carnitine absorption enhancer, (C) (protective) coated citric acid particles intermixed with the calcitonin, wherein the coating separated the citric acid from the calcitonin; (D) a cellulose filler; (E) a pharmaceutical binder for dry compression; (F) an outer layer of an acid-resistant enteric coating; and (G) a water-
The calcitonin was salmon calcitonin [claim 29], and the protective coating was maltodextrin [claims 2 and 30]. 
Although granulated tablets were prepared by fluid-bed granulation [Example 1; Table 2], Stern was silent as to whether or not the solid dosage form contained no more than 2.5 % water, as recited in claim 1.
	Crotts taught a solid dosage form comprising salmon calcitonin, citric acid and lauroyl l-carnitine [abstract]. Granulated tablets were prepared by fluid-bed granulation, whereby the dosage form was dried to a final content of less than 2.5 % w/w moisture content. The resultant granules were of a fine material and were free-flowing [col 16, lines 28-43].
	Both Holm [0025; 0217-0218; Holm taught at most 2.5, 2 or 1 % water at claims 31-32] and Ikeda [col 12, lines 33-35] taught that moisture is a significant threat to stability, whereby a low water content ensures excellent stability.
	It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Stern, a water content of less than 2.5 %, as taught by Crotts, Holm and Ikeda. An ordinarily skilled artisan would have been motivated to ensure granules that were of a fine material and were free flowing [Crotts; col 16, lines 28-43]. Furthermore, the skilled artisan would have been motivated to ensure stability, where moisture is a significant threat to stability, and a low water content ensures excellent stability [Holm at 0025, 0217-0218 and at claims 31-32; Ikeda at col 12, lines 33-35].

Stern was silent less than 2.5 % water content; however, Crotts taught water at less than 2.5 % and Holm taught at most 2.5, 2 or 1 % water. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Stern, in view of Crotts, Holm and Ikeda, reads on claims 1, 19-21, 23, 24-25, 30-31 and 34-35.
Claims 3-4 and 6-9 are rendered prima facie obvious because Stern disclosed tablets or capsules [col 20, line 32], wherein capsules were enteric coated and loaded with free flowing powders [col 12, lines 62-65; col 14, lines 30-38]. Examples of enteric polymers included cellulose acetate phthalate, hydroxypropyl methylethylcellulose succinate, hydroxypropyl methylcellulose phthalate, carboxyl methylethylcellulose and methacrylic acid-methyl methacrylate copolymers [col 14, lines 20-25].
Claim 17 is rendered prima facie obvious because Stern disclosed [col 3, lines 30-35] at least one pharmaceutically acceptable acid, wherein said acid was present in said pharmaceutical composition in a quantity which, if said composition were added to 10 milliliters of 0.1M aqueous sodium bicarbonate solution, would be sufficient to lower the pH of said solution to no higher than 5.5.

Claim 25 is rendered prima facie obvious over the water-soluble barrier teachings of Stern, as discussed above. The claim limitation reciting that the barrier layer is applied using a non-aqueous solvent is a product-by-process limitation, where the patentability of a product does not depend on its method of production. MPEP 2113.
Claim 27 is rendered prima facie obvious because Stern disclosed [col 11, lines 57-50] that the water-soluble barrier layer added at least 3% to the weight of the pharmaceutical composition (exclusive of any acid-resistant protective vehicle), especially 3-6%.
Claim 29 is rendered prima facie obvious because Stern disclosed that the enteric coating added less than 20 %, or 4-10 %, to the weight of the final product [col 14, lines 55-57; col 17, lines 4-5].
Claim 29 recites 6-8 % enteric coating. Stern disclosed less than 20 %, or 4-10 %, enteric coating. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 32-33 are rendered prima facie obvious because Stern disclosed 100-1000 micrograms of salmon calcitonin, where especially preferable dosages were between 100 and 200 micrograms.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argued that reducing the water content of the instant formulation increases stability.
The Examiner responds that the correlation between low water content and increased stability is known in the art (e.g., see the rejection in view of Holm and Ikeda). Furthermore, Crotts taught the claimed less than 2.5 % water content (as discussed) and stability of the salmom calcitonin formulation [Table 6; col 13, lines 60-67].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (USP 8,377,863 B2), in view of Crotts et al (USP 7,316,819), further in view both of Holm et al (US 2006/0105050 A1) and Ikeda et al (USP 8,377,995 B2) and further in view of Kim et al (USP 9,220,704 B2).
The 35 U.S.C. 103 rejection over Stern, Crotts, Holm and Ikeda was previously discussed. 
Stern disclosed capsules and tablets, as previously discussed; however, Stern did not specifically disclose a capsule over-encapsulating a tablet, as recited in claim 5.
Kim disclosed [title] a formulation comprising a tablet encapsulated in a capsule. Encapsulating a tablet within a capsule allowed for packing of a high pharmaceutical dose, thereby allowing for an increased manufacturing productivity [abstract].
It would have been prima facie obvious to one of ordinary skill in the art to formulate Stern as a capsule over-encapsulating a tablet, as taught by Kim. An ordinarily skilled .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argued that Kim was silent decreasing the water content to increase stability. 
The Examiner responds that Kim was not relied upon to teach water content, as the said limitation was taught by the combined teachings of Crotts, Holm and Ikeda.

Applicant argued that Kim was silent with respect to calcitonin.
The Examiner responds that Kim was not relied upon to teach calcitonin, as Stearns taught the said limitation. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (USP 8,377,863 B2), in view of Crotts et al (USP 7,316,819), further in view both of Holm et al (US 2006/0105050 A1) and Ikeda et al (USP 8,377,995 B2) and further in view of Heuschmid et al (Food and Chemical Toxicology, 51, 2013, S3-S6).

Although Stern disclosed a water-soluble barrier layer, as discussed, Stern did not disclose said layer comprising a polyvinyl alcohol-polyethylene glycol graft copolymer, as recited in claim 26.
Heuschmid disclosed that PEG-g-PVA is commonly used for coating pharmaceutical products because it has good film-forming properties, a high flexibility and poses no safety concerns for human and animal consumption [S3 to S4, Introduction].
Since Stern disclosed water-soluble barrier layers as coatings for pharmaceuticals, it would have been prima facie obvious to one of ordinary skill in the art to include a polyvinyl alcohol-polyethylene glycol graft copolymer within Stern, as taught by Heuchmid. An ordinarily skilled artisan would have been so motivated, because said graft copolymers are commonly used for coating pharmaceutical products, owing to good film-forming properties, a high flexibility and no safety concerns for human and animal consumption, as taught by Heuschmid [Heuschmid; S3 to S4, Introduction]. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a polyvinyl alcohol-polyethylene glycol graft copolymer for incorporation into a pharmaceutical, based on its recognized suitability for its intended use as a film-forming polymer coating, as taught by Heuschmid.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argued that Heuschmid was silent decreasing the water content to increase stability. 
The Examiner responds that Heuschmid was not relied upon to teach water content, as the said limitation was taught by the combined teachings of Crotts, Holm and Ikeda.

Applicant argued that Heuschmid was silent with respect to calcitonin.
The Examiner responds that Heuschmid was not relied upon to teach calcitonin, as Stearns taught the said limitation.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (USP 8,377,863 B2), in view of Crotts et al (USP 7,316,819), further in view both of Holm et al (US 2006/0105050 A1) and Ikeda et al (USP 8,377,995 B2) and further in view of Chen et al (USP 5,380,790).
The 35 U.S.C. 103 Stern, Crotts, Holm and Ikeda was previously discussed.
Although Stern disclosed enteric coatings, as discussed, Stern did not disclose said coatings comprising a methacrylic acid-ethyl acrylate copolymer, as recited in claim 28.
Chen taught copolymers of methacrylic acid and ethyl acrylate as useful for enteric coatings of medicaments in solid form, said copolymers having an improved 
Since Stern disclosed enteric coatings for pharmaceuticals, it would have been prima facie obvious to one of ordinary skill in the art to include copolymers of methacrylic acid and ethyl acrylate within Stern, as taught by Chen. An ordinarily skilled artisan would have been so motivated, because said copolymers are useful for enteric coatings of medicaments in solid form, having an improved effectiveness, reproducibility and coating efficiency, as taught by Chen [Chen; abstract]. 
An ordinarily skilled artisan would have been motivated to include the polymers at a 1:1 ratio because an approximate 1:1 ratio has been found to be a highly effective enteric coating for pharmaceutical products, as taught by Chen [Chen; col 7, lines 52-56].

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argued that Chen was silent decreasing the water content to increase stability. 
The Examiner responds that Chen was not relied upon to teach water content, as the said limitation was taught by the combined teachings of Crotts, Holm and Ikeda.

Applicant argued that Chen was silent with respect to calcitonin.
.

Claims 36 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (USP 8,377,863 B2), in view of Crotts et al (USP 7,316,819), further in view both of Holm et al (US 2006/0105050 A1) and Ikeda et al (USP 8,377,995 B2), further in view of Heuschmid et al (Food and Chemical Toxicology, 51, 2013, S3-S6) and further in view of Chen et al (USP 5,380,790).
The 35 U.S.C. 103 rejection over Stern was previously discussed.
Further, Stern taught salmon calcitonin intermixed with maltodextrin-coated citric acid particles (previously discussed), povidone (reads on copovidone), microcrystalline cellulose, crospovidone and magnesium stearate [col 18, lines 27-30 and Table 2]. Water was not disclosed as a formulation ingredient (previously discussed).
Although Stern disclosed enteric coatings, as discussed, Stern did not disclose said coating comprising a methacrylic acid-ethyl acrylate copolymer, as recited in claim 36. Although Stern disclosed a water-soluble barrier layer, as discussed, Stern did not disclose said layer comprising a polyvinyl alcohol-polyethylene glycol graft copolymer, as recited in claim 36.
Chen taught copolymers of methacrylic acid and ethyl acrylate as useful for enteric coatings of medicaments in solid form, said copolymers having an improved effectiveness, reproducibility and coating efficiency [abstract]. The range of compositions prepared from methacrylic acid and ethyl acrylate can vary quite widely, but an 
Heuschmid disclosed that PEG-g-PVA is commonly used for coating pharmaceutical products because it has good film-forming properties, a high flexibility and poses no safety concerns for human and animal consumption [S3 to S4, Introduction].
Since Stern disclosed enteric coatings for pharmaceuticals, it would have been prima facie obvious to one of ordinary skill in the art to include copolymers of methacrylic acid and ethyl acrylate within Stern, as taught by Chen. An ordinarily skilled artisan would have been so motivated, because said copolymers are useful for enteric coatings of medicaments in solid form, having an improved effectiveness, reproducibility and coating efficiency, as taught by Chen [Chen; abstract]. 
An ordinarily skilled artisan would have been motivated to include the polymers at a 1:1 ratio because an approximate 1:1 ratio has been found to be a highly effective enteric coating for pharmaceutical products, as taught by Chen [Chen; col 7, lines 52-56].
Since Stern disclosed water-soluble barrier layers as coatings for pharmaceuticals, it is prima facie obvious to one of ordinary skill in the art to include a polyvinyl alcohol-polyethylene glycol graft copolymer within Stern, as taught by Heuchmid. An ordinarily skilled artisan would have been so motivated, because said graft copolymers are commonly used for coating pharmaceutical products, owing to good film-forming properties, a high flexibility and no safety concerns for human and animal consumption, as taught by Heuschmid [Heuschmid; S3 to S4, Introduction]. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP prima facie obvious to select a polyvinyl alcohol-polyethylene glycol graft copolymer for incorporation into a pharmaceutical, based on its recognized suitability for its intended use as a film-forming polymer coating, as taught by Heuschmid.
The instant claim 36 recites no more than 2.5 % water. Stern was silent less than 2.5 % water content; however, Crotts taught water at less than 2.5 % and Holm taught at most 2.5, 2 or 1 % water. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 38 and 40 are rendered prima facie obvious because Stern disclosed 100-1000 micrograms of salmon calcitonin, where especially preferable dosages were between 100 and 200 micrograms.
Claim 39 is rendered prima facie obvious because Stern taught the claimed ingredients, as previously discussed. Silicon dioxide (e.g., forms silicified microcrystalline cellulose when combined with microcrystalline cellulose) was taught at col 15, line 41. Salmon calcitonin was taught at 0.02 to 0.2 percent [col 9, lines 14-15]. Magnesium stearate was taught at 0.5-5 % [col 15, lines 50-55]. 
It appears that Stern was silent the amounts of maltodextrin-coated citric acid, crospovidone, copovidone and silicified microcrystalline cellulose. However, it would be prima facie obvious to one of ordinary skill in the art to include the said ingredients in amounts as desired, to form an optimum composition. An ordinarily skilled artisan would be guided by Stern’s teachings of variations and modifications as apparent to those skilled in the art. An ordinarily skilled artisan would be motivated to try, with a reasonable 
Claim 41 is rendered prima facie obvious because Stern disclosed 0.02 % salmon calcitonin [col 9, lines 14-17].
Claim 42 is rendered prima facie obvious because Stern disclosed [col 11, lines 57-50] that the water-soluble barrier layer added at least 3% to the weight of the pharmaceutical composition (exclusive of any acid-resistant protective vehicle), especially 3-6%.
Claim 43 is rendered prima facie obvious because Stern disclosed that the enteric coating added less than 20 %, or 4-10 %, to the weight of the final product [col 14, lines 55-57; col 17, lines 4-5].
Claim 42 recites about 6 % water-soluble barrier. Claim 43 recites about 7 % enteric coating. Stern disclosed at least 3% to the weight of the pharmaceutical composition (exclusive of any acid-resistant protective vehicle), especially 3-6%; less than 20 %, or 4-10 %, enteric coating. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
The Applicant’s arguments over, and the Examiner’s response to, Chen and Heuschmid were presented above.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 

Claims 1, 3-21, 23-36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-83 of U.S. Patent No. 8,377,863, in view of Crotts et al (USP 7,316,819) and further in view both of Holm et al (US 2006/0105050 A1) and Ikeda et al (USP 8,377,995 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features of the solid dosage form except for a water content of less than 2.5 %, and instant claims 10-16 further limit the water content to less than 2.25, 2.0, 1.9, 1.8, 1.7, 1.6 and 1.5 % respectively. The instant claims require a water content of less than 2.5 %, and such a limitation is not recited by the issued claims.
Crotts taught a solid dosage form comprising salmon calcitonin, citric acid and lauroyl l-carnitine [abstract]. Granulated tablets were prepared by fluid-bed granulation, whereby the dosage form was dried to a final content of less than 2.5 % w/w moisture content. The resultant granules were of a fine material and were free-flowing [col 16, lines 28-43].
	Both Holm [0025; 0217-0218; Holm taught at most 2.5, 2 or 1 % water at claims 31-32] and Ikeda [col 12, lines 33-35] teach that moisture is a significant threat to stability, whereby a low water content ensures excellent stability.
.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1, 3-21, 23-36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 5,912,014; claims 1-55 of U.S. Patent No. 6,086,918 and claims 1-17 of U.S. Patent No. 9,833,411, each in view of Stern et al (USP 8,377,863 B2), Crotts et al (USP 7,316,819) and further in view both of Holm et al (US 2006/0105050 A1) and Ikeda et al (USP 8,377,995 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued claims recite all of the features instantly recited for the solid pharmaceutical dosage, except for intermixed calcitonin and acid coated particles, a 
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features of the solid dosage form except for a water content of less than 2.5 %, and instant claims 10-16 further limit the water content to less than 2.25, 2.0, 1.9, 1.8, 1.7, 1.6 and 1.5 % respectively. The instant claims require a water content of less than 2.5 %, and such a limitation is not recited by the issued claims.
Stern disclosed [abstract] acid-containing oral pharmaceutical compositions wherein the pharmaceutical active agents were peptide compounds (i.e., those that include a plurality of amino acids and at least one peptide bond in their molecular structures). Certain barrier layers and/or particulate (protective) coated acid were used to reduce any adverse interactions that might otherwise occur between the acid of the compositions and other components of the composition. Use of these barrier layers and/or use of particulate-coated acid was believed to promote a more simultaneous release of the components of the composition, thus enhancing and making more consistent, the bioavailability of the active peptide compounds.
In particular, acid in the form of coated particles was desirably thoroughly inter- mixed with the peptide active agent, while undesirable acid peptide interaction was minimized. Without intending to be bound by theory, this thorough intermixing was believed to facilitate simultaneous release of each component together so that acid better protected the peptide in the intestinal environment [col 6, lines 28-36].

Crotts taught a solid dosage form comprising salmon calcitonin, citric acid and lauroyl l-carnitine [abstract]. Granulated tablets were prepared by fluid-bed granulation, whereby the dosage form was dried to a final content of less than 2.5 % w/w moisture content. The resultant granules were of a fine material and were free-flowing [col 16, lines 28-43].
	Both Holm [0025; 0217-0218; Holm taught at most 2.5, 2 or 1 % water at claims 31-32] and Ikeda [col 12, lines 33-35] teach that moisture is a significant threat to stability, whereby a low water content ensures excellent stability.
	It would have been prima facie obvious to one of ordinary skill in the art to include, within the issued claims, a water content of less than 2.5 %, as taught by Crotts, Holm and Ikeda. An ordinarily skilled artisan would have been motivated to ensure granules that were of a fine material and free flowing [Crotts; col 16, lines 28-43]. Furthermore, the skilled artisan would have been motivated to ensure stability, where moisture is a significant threat to stability and a low water content ensures excellent stability [Holm at 0025, 0217-0218 and at claims 31-32; Ikeda at col 12, lines 33-35].

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612